The Washington Water Power Company brought an action in the superior court of Lincoln county to enjoin the members of the election board of that county from submitting for vote at the next general election in 1936 the proposition whether there should be created a public utility district under chapter 1 of the Laws of 1931, p. 3 (Rem. Rev. Stat., § 11605 [P.C. § 4498-11]et seq.). The demurrer of the defendant members of the election board to the complaint was overruled, and a decree was entered restraining the defendants from placing the proposition in question upon the ballot in the general election to be held in November, 1936. *Page 701 
The case is before us on petition of the defendants to review that decree.
Since the entry of the decree in the case at bar, judgment was entered by this court in Royer v. Public Utility Dist. No. 1 ofBenton County, ante p. 142, 56 P.2d 1302, holding that chapter 1 of the Laws of 1931, p. 3 (Rem. Rev. Stat., § 11605 [P.C. § 4498-11] et seq.), is constitutional.
All questions presented in the case at bar are foreclosed byRoyer v. Public Utility Dist. No. 1 of Benton County; and upon the authority of that case, the judgment in the case at bar will be reversed, and the cause remanded with direction to the superior court to sustain defendants' demurrer.